Title: From James Madison to Edmund Randolph, 14 May 1782
From: Madison, James
To: Randolph, Edmund



Dear Sir
Philadelphia May 14. 1782
The Ceres man of War we are informed by a New York paper arrived there in twenty five days on the 5th. instant having on board his Excellency Sir Guy Carleton, Commander in chief &c., and Commissioner for making peace or war in North America. The intelligence brought by this conveyance is that the vibrations of power between the Ministry and their rivals had terminated in the complete dissolution of the former organization of the latter. What change of measures will follow this change of men is yet concealed from us. The bill for empowering the King to conclude a peace or truce with the revolted Colonies in North America had been brought into Parliament on the 27th. of March. The language of it is at the same time cautious and comprehensive, and seems to make eventual provision for our Independence, without betraying any purpose of acknowledging it. The terms peace and truce are scarcely applicable to any other Conventions than National ones. And the King is authorized to annul or suspend all acts of Parliament whatever as far as they speak of the Colonies. He can therefore clearly remove any parliamentary bar to his recognition of our Independence and I know of no other bar to his treating with America on that ground. All this is however very different from a real peace. The King will assuredly prefer war as long as his Ministry will stand by him, and the sentiments of his present Ministry, particularly of Shelburne are as peremptory against the dismemberments of the Empire as those of any of their predecessors. They will at least try a campaign of negociation against the United States and of war against their other enemies before they submit to it. It is probable that the arrival of Sir Guy Carleton will not long precede an opening of the first campaign. Congress will I am persuaded give a proper verbal answer to any overtures with which he may insult them but the best answer will come from the States in such supplies of men and money as will expel him and all our other enemies from the United States.
We have at length brought our territorial business to an issue. It was postponed sine die on the 6th. instant. We have transmitted the whole proceeding to the Governor to be laid before the Assembly.
There are various accounts from the West Indies which render it pretty certain that an engagement has taken place between the two fleets. The circumstances are not ascertained. The issue seems at least to have been so far in favor of our Allies as to leave them free to pursue their course with their Convoy to Hispaniola, where a junction is to be made with the Spaniards. The object of this junction is universally supposed to be Jamaica.
Since I finished the above a letter has come to Congress from General Washington enclosing one to him from Sir Guy Carleton announcing his commission in conjunction with Admiral Digby to treat of peace with this Country, and requesting a passport for his Secretary Mr. Morgan to bring a similar letter of compliment to Congress. The request will certainly be refused and General Washington probably directed to receive and forward any despatches which may be properly addressed to Congress.
A public audience was yesterday given to the Minister of France, in which he formally announced the birth of the Dauphin. It was deemed politic at this crisis to display every proper evidence of affectionate attachment to our Ally. The Minister was accordingly received with Military honors and the audience concluded with the discharge of cannon and a feu de joi of small arms. A public entertainment followed and fireworks (at night-left out) closed the scene.
The answer reported by the Committee on Mr Dana’s letter (animadverted on his precipitancy and/left out) gave him a cautionary instruction. It afterwards went to the Secretary of foreign affairs and thence I suppose in his dress to Petersburgh. Mr. Jones will give you more satisfactory information on this as also with respect to the answer of Mr. Jay’s letter.
Your surmises relative to a revival of paper currency alarms me. It is impossible that any evil can render such an alternative eligible. It will revive the hopes of the Enemy [,] increase the internal debility of the State, and awaken the clamours of all ranks throughout the United States against her. Much more to Virginia’s honor would it be to rescind the taxes, altho’ the consequence of that can but be of a most serious nature.
